FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURTIS HARVEY MERCHANT,                          No. 11-55724

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00856-WQH-
                                                 NLS
  v.

H. LOPEZ, Correctional Food Manager II;          MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Curtis Harvey Merchant appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation in violation of the First Amendment. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Merchant

failed to raise a genuine dispute of material fact as to whether defendants’ actions

did not reasonably advance a legitimate correctional goal in light of defendant

Weitzeil’s stated concern for her safety. See Pratt v. Rowland, 65 F.3d 802, 806

(9th Cir. 1995) (a prisoner plaintiff “bears the burden of pleading and proving the

absence of legitimate correctional goals for the conduct of which he complains”);

see also Karam v. City of Burbank, 352 F.3d 1188, 1194 (9th Cir. 2003)

(speculation as to defendant’s improper motive does not rise to the level of

evidence sufficient to raise a triable dispute of fact).

      AFFIRMED.




                                            2                                  11-55724